           Case 2:20-cv-01700-RAJ-BAT Document 15 Filed 11/23/20 Page 1 of 2




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   GALE FORCE NINE LLC,

 9                              Plaintiff,               CASE NO. 2:20-cv-01700-BAT

10           v.                                          BRIEFING SCHEDULE

11   WIZARDS OF THE COAST LLC,

12                              Defendant.

13
            On November 19, 2020, Plaintiff Gale Force Nine LLC (“Gale Force”) filed a motion for
14
     temporary restraining order and noted it for the same day. Dkt. 4. The motion was served on
15
     Defendant Wizards of the Coast LLC (“Wizards”) on November 20, 2020 (Dkt. 10), and
16
     Wizards filed its notice of opposition the same day. Pursuant to LCR 65(b)(5), Wizards’
17
     response would have been due within forty-eight hours after the motion for temporary restraining
18
     order was served. However, in its Order dated November 20, 2020, the Court stated that a
19
     separate briefing schedule would issue.
20
            Accordingly, it is ORDERED:
21
            1)     Wizard shall file its response by Tuesday, November 24, 2020. The response
22
     may not exceed twenty-four pages in length, and no reply will be permitted.
23




     BRIEFING SCHEDULE - 1
          Case 2:20-cv-01700-RAJ-BAT Document 15 Filed 11/23/20 Page 2 of 2




 1         2)    The motion shall be decided without a hearing, unless otherwise ordered.

 2         DATED this 23rd day of November, 2020.

 3

 4                                                   A
                                                     BRIAN A. TSUCHIDA
 5                                                   Chief United States Magistrate Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     BRIEFING SCHEDULE - 2
